clear that a judge can sentence a defendant within the range prescribed in
NRS 200.400(4)(b). Accordingly, we
            ORDER the judgment of conviction AFFIRMED.




                                  Gibbons


                                                                     J.
                                  Douglas




cc: Hon. Michael Montero, District Judge
     Pershing County Public Defender
     Attorney General/Carson City
     Humboldt County District Attorney
     Humboldt County Clerk




                                     2

                                                           EIRAIS111111